        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


  ROBIN KRAVITZ, et al.                              Civil Action No. 8:18-cv-01041-GJH

                         Plaintiffs,
          v.                                         Hon. George J. Hazel

  U.S. DEPARTMENT OF COMMERCE, et.
  al.,
                  Defendants.



  LA UNIÓN DEL PUEBLO ENTERO; et al.                  Civil Action No. 8:18-cv-01570-GJH

                        Plaintiffs,
         v.                                          Hon. George J. Hazel

  WILBUR L. ROSS, sued in his official
  capacity as U.S. Secretary of Commerce; et
  al.

                        Defendants.

 PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF THEIR RULE 60(B)(2) MOTION
 FOR RELIEF FROM FINAL JUDGMENT & REQUEST FOR INDICATIVE RULING
                         UNDER RULE 62.1(A)
       Defendants try to dismiss Plaintiffs’ newly discovered evidence of discriminatory intent

by picking it apart in isolation—ignoring the Fourth Circuit’s teaching that, under Village of

Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252 (1977), it is error

to consider “each piece of evidence in a vacuum” without evaluating its significance within the

totality of the circumstances presented. N.C. State Conf. of NAACP v. McCrory, 831 F.3d 204,

233 (4th Cir. 2016) (“Any individual piece of evidence can seem innocuous when viewed alone,

but gains an entirely different meaning when considered in context.”). This Court has already

made extensive factual findings that the Secretary orchestrated an elaborate pretext to conceal his


                                                 1
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 2 of 23



true motivation in adding the citizenship question, and his purpose may well have been to

disguise a politically motivated scheme harmful to Hispanics and noncitizens. Dkt. 154 (Findings

of Fact and Conclusions of Law) at 108, 116. Viewed in that context, the new evidence of

Hofeller’s role in this stratagem dispels the “mystery” that the Court previously found

concerning the operative motive for the Secretary and his aides’ machinations and

concealment. That motive was discriminatory.

       Having blocked the Secretary’s deposition and actively concealed the truth behind the

citizenship question for over a year, Defendants now attempt to suggest that only direct proof of

the Secretary’s discriminatory animus can tip the scale in Plaintiffs’ favor. That cynical position

flies in the face of Arlington Heights’ recognition that discriminatory intent is rarely advertised.

The additional evidence shows that not only Kris Kobach¸ see Dkt. 154 at 116, but also the very

people who initiated and devised the spurious façade for the Secretary’s decision—with his

active participation—harbored a discriminatory animus. The inference of the Secretary’s

discriminatory intent is unavoidable.

       This conclusion is reinforced by additional documents from the Hofeller production that

Plaintiffs obtained for the first time yesterday. These newly discovered documents are submitted

herewith, attached to the Declaration of John Matthews, and they eliminate any colorable doubt

about the link between Hofeller and government employees involved in the citizenship question

approval process. Specifically, these documents show that Christa Jones, now Chief of Staff to

the Director of the U.S. Census Bureau, communicated directly with Hofeller from her private

email address in 2015—earlier in the same year as Hofeller’s CVAP study—concerning issues

related to the citizenship question. The emails from Ms. Jones to Hofeller alerted him to a

Federal Register notice for comment on the Census Bureau’s 2015 Content Test, and in one of



                                                  2
          Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 3 of 23



them, she specifically suggested that this could “be an opportunity to mention citizenship as

well.” Matthews Decl. Ex. A-21 (Jan. 7, 2015 Email from Christa Jones to Hofeller). Ms. Jones

was also on emails discussing redistricting with Hofeller and various other Republican

operatives—including David Avella of GOPAC, a Republican training organization,1 David

Winston, a “strategic advisor to Senate and House Republican leadership for the past 10 years,”2

Charles R. Black, Jr., a longtime Republican strategist, and Michael Smith, a member of the

“Majority America” political organization. See id. Ex. A-19.3

         The trial record in this case reflects that, in the lead-up to the Ross Memo in 2018, Ms.

Jones participated in the review and approval of the Commerce Department’s revisions to the list

of 35 questions, see PX-14; Dkt. 154 at 29. She was also involved in the search for stakeholders

who would support the citizenship question, and suggested Mark Kirkorian and Steven

Camarotta of the Center of Immigration Studies, a group that the Southern Poverty Law Center

labels an anti-immigrant hate group.4 PX-113 (AR8325). Ms. Jones’s direct private contact with

Hofeller about the citizenship question refutes Defendants’ contention that no link between

Hofeller and the Secretary can be shown.

         The evidence submitted with Plaintiffs’ motion and with this reply, when viewed

alongside the copious evidence already in the record, clearly establishes that Plaintiffs’ Rule


1
    See GOPAC, www.gopac.org (last visited June 13, 2019).
2
  See The Winston Group, David Winston Biography, https://winstongroup.net/people/dwinston/
(last visited June 13, 2019).
3
 Further, there are also emails from Jones to Neuman and Hofeller from her official Census
Bureau email address. See Matthews Decl. Ex. A-20 (Mar. 19, 2010 Email from Jones to
Neuman and Hofeller).
4
  See SPLC, Center for Immigration Studies, https://www.splcenter.org/fighting-hate/extremist-
files/group/center-immigration-studies (last visited June 13, 2019).

                                                  3
           Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 4 of 23



60(b)(2) motion should be granted, and this Court should enter judgement in favor of Plaintiffs

on their claims under the Fifth Amendment and 42 U.S.C. § 1985. At a minimum, the motion

raises a substantial issue that at least justifies giving Plaintiffs the opportunity to take limited

additional discovery to supplement the factual record. The Court should therefore issue an

indicative ruling in Plaintiffs’ favor, so that Plaintiffs may obtain limited remand from the Fourth

Circuit.

I.      The Newly Discovered Evidence, When Considered Alongside the Existing Factual
        Record, Is Sufficient to Infer Discriminatory Animus.

        A.      The Hofeller Documents Reveal a Discriminatory Purpose That Is Consistent
                With, and Relevant To, The Evidence of Discriminatory Animus Presented at
                Trial.

        Defendants attempt to discount the newly-discovered Hofeller documents as irrelevant by

claiming that they do not reveal a discriminatory purpose and that, even if they did, that purpose

is different from the evidence of discriminatory purpose adduced at trial. Defendants are wrong

on both counts.

        Defendants contend that the 2015 Hofeller study does not reflect discriminatory animus

but rather consists of uninterested “empirical observations.” Dkt. 166 (Defs.’ Response Br.) at 7.

This strains credulity, particularly given the totality of the facts. Hofeller concluded that using

CVAP data in redistricting would dilute Hispanic political representation, and emphasized that

this would benefit “Republicans and Non-Hispanic Whites.” See Dkt. 162-3 at Ex. D at 9. But,

he explained, such a plan could not be put in motion without the addition of a citizenship

question to the 2020 Census. Id. at 8. Hofeller then pressed the Commerce Department to do just

that, see Dkt. 162-4 (Neuman Dep.) at 51:15-16, Dkt. 162-3 at Ex. H, making abundantly clear

that he did not simply predict a discriminatory outcome, but intended it. See N.C. State

Conference of NAACP, 831 F.3d at 233 (holding that legislature’s practice of “targeting voters

                                                   4
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 5 of 23



who, based on race, were unlikely to vote for the majority party” “constituted racial

discrimination” “[e]ven if done for partisan ends”). Furthermore, Hofeller was a long-time

Republican redistricting strategist; it beggars belief to suggest that he was simply offering

uninterested, neutral observations about how adding a citizenship question would disadvantage

Hispanics to the benefit of the Republican Party. And, contrary to Defendants’ suggestion,

Hofeller’s acknowledgment that Hispanics might resent politicians for pursing the discriminatory

scheme does not make the scheme any less discriminatory. If anything, it explains why Hofeller

then helped to develop a pretextual argument that adding a citizenship question would support

enforcement of the Voting Rights Act (“VRA”) and the creation of majority-minority districts

when his own analysis showed exactly the opposite.

       Defendants’ argument that even if the Hofeller documents reveal a discriminatory

purpose, it differs from the discriminatory purpose suggested at trial, is equally meritless. The

trial record and the Hofeller documents both reveal that the central purpose of adding a

citizenship question was to deprive Hispanics and noncitizens of political representation. See

Dkt. 154 at 8-17, 22.5 That the citizenship question could enable this outcome by excluding

certain populations from the census count and by excluding them from the redistricting does

nothing to refute Plaintiffs’ claim. To the contrary, it explains precisely why Secretary Ross

pressed ahead with adding the citizenship question in the face of unequivocal and uncontradicted

evidence that it would cause a disproportionate undercount of noncitizens and Hispanics—



5
  For example, this Court has already found that Kris Kobach wanted to deprive noncitizens of
equal representation by excluding noncitizens from Congressional apportionment, and that he
communicated to Ross that a citizenship question was necessary for this purpose. Dkt. 154 at 12-
13; PX-19. Indeed, the evidence shows that after coming out and saying that he wanted the
citizenship question to assist with excluding noncitizens from apportionment, Kobach later
adopted the Hofeller/Neuman pretextual VRA rationale. Dkt. 154 at 22.

                                                 5
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 6 of 23



because, as the Court found, this would result in the loss of political representation in areas with

high Hispanic and noncitizen populations. Dkt. 154 at 17-27, 86-88, 104, 112.6

       B.      The Newly Discovered Evidence Provides Further Evidence of Secretary
               Ross’s Discriminatory Animus.

       Defendants next argue that any discriminatory animus reflected in the Hofeller

documents cannot be imputed to Secretary Ross. But Defendants’ argument focuses on the

newly-discovered documents in isolation, ignoring entirely how they fit into the existing factual

record. Defendants do not dispute or even address the fact that it was Hofeller and Neuman who

drove the Commerce Department’s action on the citizenship question. Hofeller first raised the

issue of a citizenship question with Neuman, his long-time friend and the Presidential transition

staffer responsible for all issues related to the Census. Neuman then discussed the issue with

Ross and his advisors several times early in the administration, at the very time that Ross decided

that he wanted to add the question. See Dkt. 154 at 10, 31-32; Dkt. 162-4 at 33:2-10; 36:19-

37:22; 51:7-52:2, 128:4-130:9, 248:21-249:22; PX-87, PX-145, PX-188, PX-190. Neuman

continued to serve as the key advisor to Ross and the agency on this issue throughout 2017. For

example, when Ross complained in May 2017 that nothing had been done about his “months-old

request to add a citizenship question,” see Dkt. 154 at 10, his chief of staff asked whether she


6
  Defendants argue that “Equal protection principles” do not invalidate the addition of a
citizenship question until the citizenship data is used for redistricting, at which point the States
who choose to use the data are the proper Defendants. Dkt. 166 at 8. This argument conflates a
malapportionment claim under the 14th amendment, which Plaintiffs do not assert here, with a
claim of invidious intentional discrimination under the Due Process Clause of the Fifth
Amendment, which is at issue here. Compare Reynolds v. Sims, 377 U.S. 533 (1964) with
Arlington Heights, 429 U.S. 252 (1977). Plaintiffs contend that the administration added the
citizenship question for a discriminatory purpose. One of the direct consequences of the resulting
disparate undercount, as this Court has already found in concluding that Plaintiffs have standing,
is injury to plaintiffs by causing vote dilution in intra-state redistricting, even in states that use
total population as a redistricting base. See Dkt. 154 at 61-66.

                                                  6
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 7 of 23



should try to set up another meeting with Neuman, and Ross responded that they try to “stick

Neuman in there to fact find.” PX-83. And later that year, Ross’s advisers turned to Neuman to

present DOJ with the pretextual rationale that would justify inclusion of the citizenship question.

See Dkt. 162-1 at 7 (describing Commerce’s role in orchestrating the meeting between Neuman

and Gore, and Ross’s knowledge of the meeting).7

       Given the role that Hofeller and Neuman played in initiating and executing the

Commerce Department’s efforts to add a citizenship question, their motivation provides strong

evidence of Ross’s intent.8 And the Hofeller documents make those motivations clear in two

ways. First, as explained above, the 2015 study reveals the discriminatory intent that led Hofeller

to raise the issue with Neuman.9 Second, the 2017 paragraph reveals the extent to which Hofeller

and Neuman collaborated on developing a pretextual justification to conceal that discriminatory


7
  The influence of Hofeller and Neuman on the Commerce Department’s handling of this issue is
further underscored by documents discovered two days ago, including (1) Hofeller’s 2015
correspondence about a citizenship question with Christa Jones, a Census Bureau employee who
would go on to become the chief of staff of the Census Bureau under Secretary Ross, and (2) an
email among Hofeller, Neuman, and Jones showing that the relationship among these three dated
at least as far back as 2010. Matthews Decl. Ex. A-19, A-20.
8
 Defendants’ efforts to compare this newly discovered evidence to Ross’s communications with
Kobach are misguided. While Plaintiffs disagree with the Court’s conclusion that the Kobach-
Ross communications are insufficient to demonstrate Ross’s discriminatory animus, the newly
discovered evidence, and the related facts already in the record, create an even stronger inference
of discriminatory intent given Neuman’s central role, as an advisor to Secretary Ross, in
orchestrating the addition of the citizenship question.
9
  Defendants ask the Court to conclude that Neuman did not know that Hofeller sought a
citizenship question for purposes of diluting Hispanic representation because Neuman testified at
his deposition that Hofeller told him census citizenship data was necessary to increase minority
representation. See Dkt. 162-4 at 142:8-11. But that testimony lacks any credibility in light of the
new documents revealing Hofeller’s conclusion that using census citizenship data would
diminish Hispanic representation to the advantage of Republicans and non-Hispanic whites.
Defendants’ argument rests on the utterly implausible assumption that Hofeller successfully
deceived and manipulated his long-time friend into believing that his intentions were precisely
the opposite of what they were.

                                                 7
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 8 of 23



intent—a pretext that Secretary Ross adopted and, through Neuman, presented to DOJ.

       Defendants do not dispute that the Hofeller paragraph appears verbatim in Neuman’s

letter, but they attempt to downplay its significance. First, they dismiss it as simply an

“inscrutable” paragraph. To the contrary, it is the heart of the draft letter that Neuman provided

to Gore, as it lays out the entire pretextual VRA enforcement rationale for adding the citizenship

question, even claiming that this will “ensure that the Latino community achieves full

representation in redistricting”—in direct contradiction of Hofeller’s 2015 conclusions.

Compare Dkt. 162-3 at Ex. G, with id. at Ex.D, Ex. H. Second, Defendants claim that there is

“no apparent connection” between the 2015 study and the 2017 draft paragraph. Dkt. 166 at 12.

However, the connection between the documents is obvious from their face: they both address

the addition of a citizenship question for purposes of gathering CVAP data.

       Third, Defendants contend that there is no proof that Hofeller wrote or transmitted the

paragraph to Neuman, but this is the only reasonable conclusion based on the available evidence:

Hofeller was the person who first raised the inclusion of the citizenship question to Neuman, see

Dkt. 162-4 at 51:15-16; he continued to discuss the issue with Neuman in 2017, id. at 136:17-24;

he drafted the paragraph explaining DOJ’s purported need for census citizenship data in August

2017, see Dkt. 162-3 at 3 (discussing metadata), at the very time that the Commerce Department

was accelerating its efforts to get DOJ to request the addition of a citizenship question, see Dkt.

154 at 13; PX-97, and the paragraph subsequently appeared verbatim in the draft DOJ letter that

Neuman provided to Gore at a meeting to discuss the issue.10 Defendants do not dispute any of

these facts. Finally, newly discovered documents suggest that Hofeller had also long been in


10
 Even if Hofeller did not himself pen the paragraph, the fact that it appears in his files and in
Neuman’s letter makes clear that Hofeller and Neuman collaborated on developing the pretextual
VRA rationale.

                                                  8
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 9 of 23



contact with a highly-ranked Census employee, who knew of Hofeller’s interest in a citizenship

question (and in fact suggested opportunities for him to raise that interest with the Census

Bureau), and of his involvement in Republican redistricting efforts. See Matthews Decl. Ex. A-

21 (Jan. 7, 2015 Email from Christa Jones to Hofeller); Ex. A-19 (Jan. 2010 Emails).

       Defendants also argue that there is no evidence connecting the discriminatory intent

reflected in Hofeller’s study to John Gore. But this is beside the point. Secretary Ross put the

plan to add a citizenship question in motion in the Spring of 2017, well before Gore penned the

letter formally requesting it on behalf of DOJ. Dkt. 154 at 13. Gore’s role was simply to help

Secretary Ross execute the plan; whether he knew or shared Ross’s intent is irrelevant. And

while Defendants contend that the draft DOJ letter that Neuman provided had nothing to do with

the one that was ultimately sent (the so-called “Gary letter”), this argument fails on a simple

examination of the two documents. Both letters adopt the pretextual VRA rationale that first

appears in Hofeller’s paragraph. Defendants have identified no independent source for the VRA

rationale anywhere in the record. The letter that Neuman provided is also drafted as a letter from

DOJ, including using a salutation nearly identical to one used by Gary in a 2016 letter to the

Census Bureau, see PX-17, and goes so far as to include “______@doj.gov” in the closing. See

Dkt. 162-3 at Ex. G.

       In sum, the newly discovered evidence, when combined with the evidence already in the

trial record, presents far more than an attenuated chain of imputed discriminatory animus. It

confirms that there was a carefully orchestrated scheme to add a citizenship question to deprive

Hispanics and noncitizens of their constitutionally protected right to equal representation, with

Secretary Ross at its center.




                                                 9
       Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 10 of 23



       C.      Plaintiffs’ Newly Discovered Evidence is Sufficient to Warrant Rule 60(b)
               Relief on LUPE Plaintiffs’ § 1985(3) Claim.

       This Court rejected the LUPE Plaintiffs § 1985 claim after trial because it rejected the

intentional discrimination claim, not because it found that the alleged co-conspirators did not

share a common goal. Dkt. 154 at 116-17. Therefore, this Court has not addressed any of the

other requirements under § 1985, including commonality of motive. The factual record

supporting the conspiracy claim also supports the conclusion that Secretary Ross did not act

alone, that he acted at the behest of the administration and its advisors, in concert with a number

of other players, pushing them when they did not respond quickly enough, monitoring their

progress, and involving them in creating the fictional rationale necessary to furnish the pretextual

cover he needed.

   The new evidence reveals that there were two additional co-conspirators—a Republican

map-drawer, Hofeller, and Ross’s “trusted advisor,” Neuman. It reveals more about how the

pretext was concocted, and it provides the additional confirmation that the goal of the plan was

to diminish Hispanic political representation. See Part I.A, B, supra. Should this Court reconsider

and reverse its denial of Plaintiffs’ Equal Protection claim, the trial record, supplemented by the

newly discovered evidence, is sufficient to find that Plaintiffs have sustained their burden to

prove that Defendants and their co-conspirators, based on discriminatory motives, engaged in

conspiratorial conduct for the purpose of depriving Plaintiffs of their constitutionally guaranteed

right to equal representation.

   Defendants argue that Plaintiffs have not established the requisite meeting of the minds,

because the co-conspirators do not share the same objective. To the contrary, the sole objective

of the conspiracy was to deprive Hispanics and noncitizens of constitutionally guaranteed rights

to equal representation. Hofeller, Kobach and the administration sought to accomplish that goal

                                                 10
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 11 of 23



by adding the citizenship question in order to exclude noncitizens from the population base used

for apportionment and redistricting.11 When the Census Bureau told Ross that their plan’s

deleterious effect on Hispanics would be compounded by a disparate undercount, he proceeded

anyway, because that result obviously furthered the goal. One would think that a reasonable

person, faced with hard evidence from Census experts that adding a citizenship question would

be costly and would impair accuracy, would pursue the alternatives offered by the scientists. Not

so if the predicted disparate impact furthered the original objective, and not so here. Ross

proceeded because of, not in spite of, the known disparate impact. See Pers. Adm’r of Mass. v.

Feeney, 442 U.S. 256, 279 (1979).12

     Defendants conflate motive with methods, and methods with animus. The discriminatory

objective, the motive, and the theory of the case, all remain the same—to deprive Hispanics and



11
  In addition, the new statements provided by Kobach to the House Committee on Oversight and
Reform confirm that Kobach met with President Trump, then-Chief of Staff Reince Priebus, and
then-Senior Advisor Steve Bannon, about the addition of the citizenship question in late-January
or early February 2017. See Duraiswamy Decl. Ex. 1 at 5.
12
   Nor do the cases that Defendants cite require that all conspirators share and express precisely
the same motive. Rather, these cases stand for the unremarkable proposition that an allegation of
a conspiratorial scheme must be supported by evidence, as it is here. Penley v. McDowell Cty.
Bd. of Educ., 876 F.3d 646, 658 (4th Cir. 2017) ( The evidence was “rank speculation and
conjecture,” showing only that the alleged conspirators knew each other.); Simmons v. Poe, 47
F.3d 1370, 1377 (4th Cir. 1995) (no conspiracy where it was uncontested that the Sheriff, “on
his own, drew up the warrant application,” and that the Sheriff’s decision to include race in the
application was an “independent decision, neither endorsed nor encouraged by” the alleged co-
conspirator.); Facey v. Dae Sung Corp., 992 F. Supp. 2d 536 (D. Md. 2014) (conspiracy claim
was dismissed because although the allegations supported the claim that two conspirators shared
retaliatory motives, there were no facts to support his claim that they were motived by his race.);
Victors v. Kronmiller, 2009 WL 971448, at *9 (D. Md. Apr. 8, 2009) (summary judgement
granted for defendant nursing home not because there were differing motives, but because there
was no direct or circumstantial evidence of an agreement to deprive plaintiffs protected rights.);
Martin v. Boyce, 2000 WL 1264148, at *7 (M.D.N.C. July 20, 2000) (Section 1985 claim was
dismissed because the plaintiff alleged that only one of the co-conspirators had a racial motive
for his termination from employment.)

                                                11
       Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 12 of 23



noncitizens of their representational rights.13 The new evidence and the evidence already in the

record proves a meeting of the minds regarding the same general conspiratorial objective.

Whether by skewing the base for redistricting or Congressional apportionment, or through the

predicted undercount, or some combination of the two, the ultimate objective was to radically

shift political power in favor of white voters and away from Hispanic voters. See Griffin v.

Breckenridge, 403 U.S. 88, 103 (1971) (conspiracy to prevent plaintiffs from seeking the equal

protection of their constitutional rights to enjoy enumerated rights, accomplished through force,

violence, intimidation, detention, and battery.); see also N.Y. State NOW v. Terry, 886 F.2d 1339,

1359-60 (2d Cir. 1989) (conspiracy to prevent access to abortion accomplished by disseminating

literature, organizing demonstrations, encouraging people to blockade clinics, providing

transportation and accommodation to participants in the blockade.). A conspiracy between the

government and partisan operatives to advance their interests by depriving Hispanics and

noncitizens of federally guaranteed rights is not simply government actors discussing policy and

gathering information to make decisions. Racial discrimination “has no place in public policy

and any actions by public officials based on such animus deserve to be chilled with the full force

of federal law.” Burrell v. Bd. of Tr. of Ga. Military College, 970 F.2d 785, 794 (11th Cir. 1992)




13
  The agreed-upon goal need not be express. Simmons, 47 F.3d at 1378. Plaintiffs need not
prove that every co-conspirator knew the “exact limits” or all the details of the plan, or even
knew the identity of all of the other conspirators. Lenard v. Argento, 699 F.2d 874, 882 (7th Cir.
1983). Rather, the co-conspirators must have the same “general conspiratorial objective.” Id.

                                                12
         Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 13 of 23



II.      Plaintiffs’ Evidence Is Newly Discovered and Admissible.

         A.      Plaintiffs Could Not Have Previously Discovered the Hofeller Documents
                 Despite Their Diligent Discovery Efforts.

         Defendants insist that Plaintiffs could have readily obtained the Hofeller documents

through discovery. As an initial matter, this is a remarkable position given Defendants’

successful effort to block Plaintiffs from taking any third-party discovery in this case.

Furthermore, when Plaintiffs requested Neuman’s deposition, Defendants objected, arguing that

the was not actually a Commerce Department witness, even though they had treated him as such

for purposes of their broad assertion of privilege over documents regarding the citizenship

question. Plaintiffs were finally able to obtain an order allowing them to take Neuman’s

deposition on virtually the very last day of fact discovery, leaving them with no opportunity for

any follow-up discovery.

         Furthermore, even if Plaintiffs had been able to seek additional discovery on Hofeller’s

involvement, Neuman’s misleading deposition testimony would have given them little reason to

do so. Neuman misled Plaintiffs both about Hofeller’s views regarding the impact of a

citizenship question on Hispanic political representation and about his and Hofeller’s

involvement in developing the pretextual rationale for adding a citizenship question to the

census—the key issues giving rise to this motion. Specifically:

•     The newly discovered documents show how Hofeller determined that using CVAP data to
      draw districts would in fact lead to increased dilution of Hispanic representation to the
      advantage of non-Hispanic whites. Dkt. 162-3 at Ex. D. However, Neuman testified that
      Hofeller told him that a citizenship question was necessary to generate CVAP data because “it
      will help draw maps, which will be acceptable as the maps that best provide minority
      representation,” Dkt. 162-4 at 142:3-11; see also id. at 56:7-24 (stating that Hofeller told
      Neuman that the absence of block level CVAP data made it “very, very difficult” to draw a
      district which would elect a Latino); 138:12-16 (stating that Hofeller told Neuman that block
      level citizenship data were necessary to “draw the most accurate districts.”). Defendants ignore
      this contrary testimony, noting only that Neuman laid claim to using the word “maximization”
      to describe his supposed desire to maximize Latino representation. Dkt. 166 at 21.

                                                  13
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 14 of 23




•    The newly discovered documents show that Neuman and Hofeller were collaborating to
     develop the pretextual VRA rationale in 2017. However, Neuman insisted that his discussions
     with Hofeller about the citizenship question in 2017 were limited to Hofeller’s mere
     encouragement that Neuman “make sure that we take a good census” and “that the
     administration doesn’t skimp on the budget.” Dkt. 162-4 at 138:3-16. Defendants do not
     address the falsity of this testimony.

•    The newly-discovered documents show that Hofeller drafted key portions of the draft letter
     that Neuman provided to Gore, but Neuman testified that he did not know who drafted the
     language in the letter. Defendants disingenuously attempt to blame Plaintiffs’ counsel for this
     misleading testimony based on a selective quotation of the transcript n which Plaintiffs’
     counsel noted that he was not asking the witness “who the original author” of the draft letter
     was. Dkt. 166 at 19. In fact, a few questions earlier, when presented with the letter, Neuman
     had already testified, “I’m not sure who the original author is.” Dkt. 162-4 at 280:12-13.
     Defendants even quote this testimony in their own brief—twice. Dkt. 166 at 12, 19 n.8. Later,
     in response to a different question, when Neuman offered a non-responsive answer stating he
     could not figure out who the original author was, Plaintiffs’ counsel simply advised Neuman
     that he had moved to a new line of questions. Dkt. 162-4 at 281.
        In addition, while Defendants make much of the fact that the draft letter Neuman provided

to Gore was produced from Gore’s files towards the end of discovery, Plaintiffs had no reason to

know that it was Neuman who provided the letter to Gore. That was not revealed until John Gore’s

congressional testimony following the trial in this case. At his deposition, Neuman concealed this

fact, testifying that he was not part of the drafting process, failing to identify the draft DOJ letter

when asked what he provided Gore at the meeting, and insisting that the meeting was not about a

DOJ letter. Dkt. 162-4 at 120:15-20, 273:15-21, 280-81. Although Neuman acknowledged that he

talked to Gore about the citizenship question at that meeting, he never suggested that he provided

a draft letter requesting the addition of a citizenship question. That fact is crucial, because it

establishes that it was Neuman who generated and presented the pretextual VRA rationale to

DOJ—and as we now know, it was Hofeller who helped him craft it.14


14
  These misrepresentations are even more egregious because defense counsel present at the
deposition, including James Uthmeier, the Department of Commerce in-house counsel who
orchestrated Neuman’s meeting with Gore, failed to correct the record.

                                                  14
         Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 15 of 23



         Further, while DOJ stresses that it produced its copy of the draft letter that Neuman gave

Gore, they neglect to disclose that they initially withheld the document and logged it without any

of the identifying information required by Rule 26(b)(5). See Duraiswamy Decl. Ex. 2 (Excerpts

of DOJ Priv. Log) at Row 424 (Bates DOJ00015199). Only after the New York plaintiffs

challenged the entry did Defendants produce the document—but even then, they labeled the

document with a different Bates number, buried it in a production of 92,000 pages, and failed to

disclose that Neuman gave Gore the document, representing instead that they were unable to

provide any information regarding “author, recipient, date, or time” because the document lacked

metadata. Duraiswamy Decl. Ex. 3 (Oct. 23, 2018 Email from K. Bailey to Plaintiffs’ Counsel).

And at his deposition, Gore misleadingly testified that he “drafted the initial draft of the letter to

request the citizenship question sometime around the end of October or early November 2017.”

Dkt. 162-3 at Ex. E (Gore Dep.) at 150-51. But, as Defendants now acknowledge in their

response, the letter in Gore’s possession came from Neuman, Dkt. 166 at 20, and that letter

provided the VRA rationale that Gore ultimately relied on.

         Given these misrepresentations, and given Dr. Hofeller’s death, there was little reason or

opportunity for Plaintiffs to pursue discovery of the documents that they now present to the

Court.

         B.     The Newly Discovered Evidence is Admissible.

         The Court should similarly reject Defendants’ arguments regarding the admissibility of

Plaintiffs’ newly discovered evidence. In order to authenticate the Hofeller documents, Plaintiffs

attach the deposition testimony of Stephanie Hofeller, Dr. Hofeller’s daughter, taken in the North

Carolina litigation. See Duraiswamy Decl. Ex. 4. That testimony establishes precisely how Ms.




                                                  15
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 16 of 23



Hofeller came into possession of the documents. Id. at 20.15 Plaintiffs also attach the declaration

of John G. Matthews of Stroz Friedberg, a digital forensics and technical investigation firm that

processed the hard drives that Ms. Hofeller produced in the North Carolina litigation. See

Matthews Decl. ¶¶ 1-5. These documents, combined with the April 30, 2019 hearing transcript in

the North Carolina litigation and the document subpoena issued in that case, attached as Exhibits

12 and 13 to Plaintiffs’ opening brief, see Dkts. 162-14, 162-15, are amply sufficient to

authenticate the documents.

       Nor are the documents barred by the rule against hearsay. Plaintiffs offer the 2015 Study

only to prove Hofeller’s beliefs and his motivation for seeking the addition of a citizenship

question, and not to establish that the assertions in the study will actually occur. Similarly,

Plaintiffs do not offer the 2017 draft language to show that the CVAP data is actually needed for

Voting Rights Act enforcement; to the contrary, this is evidence of a false rationale that Hofeller

and Neuman developed to mask their true intentions. But even if the Court were to conclude that

these documents were being presented for the truth of the matter asserted therein, they would be

admissible as statements against interest of an unavailable witness. Indeed, Hofeller sought to

distance himself from the study specifically because it would harm his pecuniary interest. See




15
   Ms. Hofeller, who lives in Kentucky, Duraiswamy Decl. Ex. 4 at 8:12-21, is an unavailable
declarant, see Fed. R. Evid. 804(a)(5)(1); Fed. R. Civ. P. 42(c)(1)(A). Under Rule 804(b)(1),
Plaintiffs now offer her deposition testimony against Defendants, parties who have “a similar
motive” as defendants in the North Carolina case of developing Ms. Hofeller’s testimony to test
the authenticity of the documents found on the storage devices. Fed. R. Evid. 804(b)(1); see also
Horne v. Owens-Corning-Fiberglas Corp., 4 F.3d 276, 283 (4th Cir. 1993) (holding that district
court’s introduction of past deposition testimony was proper even though plaintiff was not a
party to the prior litigation, and noting that “privity is not the gravamen” of Rule 804(b)(1));
Supermarket of Marlinton, Inc. v. Meadow Gold Dairies, Inc., 71 F.3d 119, 128 (4th Cir. 1995)
(recognizing Horne’s holding that privity is not required under Rule 804(b)(1)).

                                                 16
       Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 17 of 23



Dkt. 162-3 at Ex. C (Hofeller asked that the study not be attributed to him because “I have to

keep my public statements simple outside of the expert court witness work I do”).

       The summary of Congressional testimony that Plaintiffs offer is also admissible. Both

memoranda summarizing Mr. Gore and Mr. Kobach’s congressional interviews are self-

authenticating under Rule 902(5) of the Federal Rules of Evidence because they are publications

“purporting to be issued by a public authority,” here the House of Representatives Committee on

Oversight and Reform. Gubarev v. Buzzfeed, Inc., 340 F. Supp. 3d 1304, 1309 n.5 (S.D. Fla.

2018) (“congressional reports are self-authenticating pursuant to Rule of Evidence 902(5)”);

Schaghticoke Tribal Nation v. Kempthorne, 587 F. Supp. 2d 389, 397 (D. Conn. 2008) (press

releases by congressmen are self-authenticating publications issued by a public authority). The

facts contained in memoranda are admissible hearsay under Rule 803(8)(A)(iii) because they are

“factual findings from a legally authorized investigation,” Gubarev, 340 F. Supp. 3d at 1309 n.5

(noting that “it can’t be any clearer that the facts contained in . . . congressional memoranda are

admissible under 803(8)(A)(iii)” (internal quotation marks omitted)). Excerpts of Mr. Gore’s

interview transcript included in the summary are not hearsay because they are an opposing

party’s statement under Fed. Evid. R. 801(d)(2)(B)—they are statements that Defendants have

adopted or believe to be true. Finally, the statements found in the summary of Mr. Kobach’s

congressional interview constitute former testimony under Rule 804(b)(1) of the Federal Rules of

Evidence, and the statements are admissible because, despite their best efforts, Plaintiffs have

been prevented from procuring Mr. Kobach’s testimony in this case, see Fed. R. Evid.

804(a)(5)(B).




                                                 17
       Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 18 of 23



III.   Defendants Will Not suffer Unfair Prejudice if the Court Grants Plaintiffs’ Motion

       As a threshold matter, if the judgment denying Plaintiffs’ Fifth Amendment and/or §

1985 claims were to be vacated, the resulting effects of the reversal are insufficient to find undue

prejudice. See, e.g. Martin v. Buzzard, 993 F.2d 228 (4th Cir. 1993) (unpublished opinion); see

also CVLR Performance Horses, Inc. v. Wynne, 2012 U.S. Dist. LEXIS 71355, at *9 (W.D.Va

May 23, 2012) (holding that granting relief under Rule 60(b) “would unequivocally protract this

matter and cause Defendants to incur additional costs in defending against the action, such are

the invariable consequences of any decision to vacate a judgment . . . .”). As the Fourth Circuit

articulated, “[o]ne cannot be prejudiced by the loss of that to which he was not entitled.”

Compton v. Alton S.S. Co., 608 F.2d 96, 103 (4th Cir. 1979). See Werner v. Carbo, 731 F.2d 204,

207 (4th Cir. 1984) (holding that the kind of prejudice present when any judgment is vacated—

the protraction of proceedings, the time and expense of a new trial, the loss of post-judgment

interest—did not amount to unfair prejudice).16

       Defendants claim that they will suffer unfair prejudice from relief under Rule 60(b)

because (1) Plaintiffs have “dramatically shift[ed] the theory of their case”; (2) they would be

effectively foreclosed from appellate review because of the June 30, 2019 printing deadline; and

(3) the LUPE Plaintiffs are concurrently appealing their Fifth Amendment claim. Response, Dkt.

166 at 25-26. Defendants’ contentions are without merit.



16
   Defendants opposed LUPE Plaintiffs’ motion to expedite appellate briefing, and instead
requested the appeals be held in abeyance pending a ruling from the Supreme Court, or in the
alternative that briefing only on LUPE Plaintiffs’ Fifth Amendment claim be expedited, to which
Plaintiffs agreed. Defs.’ Resp. in Opp’n to Pls.’ Mot. To Expedite, No. 19-1382, D.E. 21 at 6-7
(4th Cir. May 20, 2019); Pls.’ Resp. Opp’n to Defs.’ Mot. for Abeyanc, No. 19-1382, D.E. 24-1
at 2-3 (4th Cir. May 22, 2019). The Fourth Circuit held Defendants’ appeal in abeyance and
entered an expedited briefing order on the LUPE Plaintiffs’ Fifth Amendment claim only. Order,
No. 19-1382, D.E. 26 at 1 (4th Cir. May 29, 2019).

                                                  18
          Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 19 of 23



          First, Defendants’ argument that Plaintiffs are putting forth a “new” theory along with the

newly-discovered evidence is unavailing. Plaintiffs’ theory behind the case is and has always

been that the addition of the citizenship question was motivated by a desire to deprive Hispanics

and noncitizens of their constitutionally protected right to equal representation and that the

Secretary, his advisors, and DOJ officials conspired to add the citizenship question to the 2020

Census for that racially discriminatory purpose. See supra Part I.A.

          Second, while the need to meet printing deadlines does create urgency, Dr. John Abowd,

Chief Scientist and Associate Director of Research and Methodology at the U.S. Census

Bureau,17 testified that “[w]ith exceptional resources, the final date for locking down the content

of the census questionnaire is October 31, 2019.” PX-1194 at 1023:12-15. Therefore, resolution

of Plaintiffs’ Rule 60(b) motion and associated relief extending beyond June 30, 2019 will not

automatically cause unfair prejudice to Defendants.

          Third, Defendants are correct that LUPE Plaintiffs have a currently pending cross-appeal

in the Fourth Circuit, and they are requesting that the Circuit enter an order invalidating the

addition of the citizenship question without remand to the district court.18 Defendants complain

that the pending cross-appeal “further highlight[s]” the “unfairness of that prejudice,” but do not

explain exactly how. Dkt. 166 at 26. There is no inconsistency between asking for that relief on

appeal and, while that appeal is pending, asking this Court to seek remand and set aside its

judgment based on newly-discovered evidence. Indeed, the case relied on by Defendants’ makes



17
     Dr. Abowd served as Defendants’ witness under Fed. R. Civ. P. 30(b)(6)
18
   Should the Fourth Circuit reverse the denial of the intentional discrimination claim based on
the entirety of the administrative record and trial record, it is not required to remand the decision
to the district court in order to enter an injunction against the question based on the Fifth
Amendment claim. North Carolina State Conference of NAACP, 831 F.3d at 220.

                                                  19
        Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 20 of 23



clear that a “Rule 60(b) motion seeking relief from a final judgment is not a substitute for a

timely and proper appeal.” Dowell v. State Farm Fire & Cas. Auto Ins. Co., 993 F.2d 46, 48 (4th

Cir. 1993). Here, LUPE Plaintiffs correctly filed their timely cross-appeal, before the new

evidence was revealed, and correctly sought expedited review of that cross-appeal given the need

to resolve the issue quickly should the Supreme Court rule in Defendants’ favor in New York.

       Furthermore, the Fourth Circuit has held that while a Rule 60(b) motion to revise a

judgment is complicated by a pending appeal, it not unfair prejudice and the existence of an

appeal does not divest the district court from “jurisdiction over matters in aid of the appeal.”

Fobian v. Storage Tech. Corp., 164 F.3d 887, 890 (4th Cir. 1999) (quoting In re Grand Jury

Proceedings, 947 F.2d 1188, 1190 (4th Cir. 1991)). Indeed, the court explained that “ a district

court’s consideration of a Rule 60(b) motion while an appeal from the underlying judgment is

pending is in aid of the appeal.” Id. at 890 (citation and quotation marks omitted).

       The revelation of new evidence, while relevant to LUPE Plaintiffs’ cross-appeal, presents

its own distinct issues that are properly addressed by the district court. To the extent prejudice

exists, it has been suffered by the Plaintiffs as a result of Defendant’s conduct and the

obfuscation of the underlying motivation for the addition of the citizenship question.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court issue an indicative

ruling that it is inclined to grant Plaintiffs’ Rule 60(b)(2) motion for relief from final judgment

on Plaintiffs’ Equal Protection claims and the LUPE Plaintiffs’ Section 1985(3) claim or that the

motion raises a substantial issue.




                                                 20
       Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 21 of 23



Dated: June 14, 2019                Respectfully Submitted,


                                    /s/ Daniel Grant (Bar. No. 19659)
                                    /s/ Denise Hulett

                                    COVINGTON & BURLING LLP
                                    Shankar Duraiswamy*
                                    José E. Arvelo*
                                    Dustin Cho*
                                    Amee Frodle*
                                    Daniel Grant (Bar. No. 19659)
                                    Bianca Nunes*
                                    Tina M. Thomas*

                                    One CityCenter
                                    850 Tenth Street, NW
                                    Washington, D.C. 20001-4956
                                    Tel: (202) 662-6000
                                    Fax: (202) 662-6302
                                    dgrant@cov.com
                                    sduraiswamy@cov.com
                                    jarvelo@cov.com
                                    dcho@cov.com
                                    afrodle@cov.com
                                    bnunes@cov.com
                                    tthomas@cov.com

                                    P. Benjamin Duke*

                                    The New York Times Building
                                    620 Eighth Avenue
                                    New York, NY 10018-1405
                                    Tel: (212) 8411000
                                    Fax: (212) 841-1010
                                    pbduke@cov.com

                                    Lawrence A. Hobel*
                                    Karun Tilak*
                                    COVINGTON & BURLING LLP
                                    Salesforce Tower
                                    415 Mission Street
                                    San Francisco, CA 94105-2533
                                    Tel: (415) 591-6000
                                    Fax: (415) 591-6091
                                    lhobel@cov.com

                                      21
Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 22 of 23



                             ktilak@cov.com

                             Attorneys for Kravitz Plaintiffs

                             *Admitted pro hac vice
                             +Pro hac vice application forthcoming

                             MEXICAN AMERICAN LEGAL DEFENSE
                             AND EDUCATIONAL FUND
                             Thomas A. Saenz+
                             Nina Perales +
                             Denise Hulett
                             Andrea Senteno
                             Burth G. López
                             Tanya G. Pellegrini
                             Julia A. Gomez

                             1016 16th Street NW, Suite 100
                             Washington, DC 20036
                             Phone: (202) 293-2828
                             tsaenz@maldef.org
                             nperales@maldef.org
                             dhulett@maldef.org
                             asenteno@maldef.org
                             blopez@maldef.org
                             tpellegrini@maldef.org
                             jgomez@maldef.org

                             Attorneys for LUPE Plaintiffs

                             ASIAN AMERICANS ADVANCING JUSTICE |
                             AAJC
                             John C. Yang*
                             Terry Ao Minnis (Bar No. 20547)
                             Niyati Shah*

                             1620 L Street, NW, Suite 1050
                             Washington, DC 20036
                             Phone: (202) 815-1098
                             Facsimile: (202) 296-2318
                             jyang@advancingjustice-aajc.org
                             tminnis@advancingjustice-aajc.org
                             nshah@advancingjustice-aajc.org

                             Attorneys for LUPE Plaintiffs



                               22
       Case 8:18-cv-01041-GJH Document 167 Filed 06/14/19 Page 23 of 23



                                CERTIFICATE OF SERVICE

       I, Daniel T. Grant, hereby certify that, on this 14th day of June, 2019, the foregoing

document and all accompanying exhibits was served on all counsel of record by filing it on the

Court’s CM/ECF system.

Dated: June 14, 2019                         By:


                                             /s/ Daniel T. Grant
                                             Daniel Grant




                                                23
